Exhibit 10.2

AMENDMENT NO. 1

TO THE

STRATEGIC COLLABORATION, OPTION AND LICENSE AGREEMENT

This Amendment No. 1 to the Strategic Collaboration, Option and License
Agreement, dated October 26, 2015, between Vertex Pharmaceuticals Incorporated
(“Vertex Parent”) and Vertex Pharmaceuticals (Europe) Limited (“Vertex UK” and
together with Vertex Parent, “Vertex”), on the one hand, and CRISPR Therapeutics
AG (“CRISPR AG”), CRISPR Therapeutics, Inc. (“CRISPR Inc.”), CRISPR Therapeutics
Limited (“CRISPR UK”) and TRACR Hematology Ltd (“Tracr” and together with CRISPR
AG, CRISPR Inc. and CRISPR UK “CRISPR”), on the other hand (this “Amendment”) is
entered into as of this 12th day of December, 2017 (the “Amendment Effective
Date”) by and between Vertex and CRISPR. Capitalized terms used and not defined
herein have their respective meanings set forth in the Agreement (as defined
below).

RECITALS

WHEREAS, Vertex and CRISPR entered into that certain Strategic Collaboration,
Option and License Agreement, dated October 26, 2015 (the “Agreement”);

WHEREAS, pursuant to Section 6.1.2(c) of the Agreement, Vertex and CRISPR are
entering into a Joint Development and Commercialization Agreement (the “JDCA”)
with respect to certain Shared Products; and

WHEREAS, in connection with the execution of the JDCA, Vertex and CRISPR now
wish to amend and update certain portions of the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

ARTICLE 1

AMENDMENTS

1.1 Amendment to Section 1.27. Section 1.27 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

  “1.27. “Collaboration Target” means a Vertex Target that Vertex has selected
as the subject of a Research Plan in accordance with Section 2.3.3. For clarity,
if Vertex exercises an Option with respect to any such Vertex Target, such
Vertex Target shall continue to constitute a “Collaboration Target” under this
Agreement during the Agreement Term.”

1.2 Amendment to Section 1.117. The final sentence of the third paragraph of
Section 1.117 of the Agreement is hereby deleted in its entirety and replaced
with the following: “For clarity, [***].”

1.3 Amendment to Section 2.13.2. The final sentence of Section 2.13.2 of the
Agreement is hereby deleted in its entirety and replaced with the following:
“For the avoidance of doubt, each Party’s obligations under this Section 2.13.2
will terminate (a) with respect to a [***] and (b) with respect to a [***].”

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.4 Amendment to Section 3.1.2. Clause (h) of Section 3.1.2 of the Agreement is
hereby deleted in its entirety and replaced with the following:

(h) perform such other duties as are specifically assigned to the JRC under this
Agreement or any Joint Development & Commercialization Agreement.

1.5 Amendment to Section 4.1.1.

(a) The first sentence of Section 4.1.1 of the Agreement is hereby deleted in
its entirety and replaced with the following: “CRISPR hereby grants to Vertex
and its Affiliates an exclusive option to obtain the Exclusive License with
respect a maximum of six Collaboration Targets (each, an “Option,” and such six
Collaboration Target maximum, the “Option Cap”), [***].”

(b) The second sentence of Section 4.1.1 of the Agreement is hereby deleted in
its entirety and replaced with the following: “On a Collaboration
Program-by-Collaboration Program basis, at any time starting on the Effective
Date, but no later than [***] days after Vertex’s receipt of an Option Exercise
Data Package for the applicable Collaboration Program (the “Option Deadline”),
Vertex will notify CRISPR as to whether or not Vertex is exercising the Option
for such Collaboration Program; provided, that if, following receipt of the
applicable Option Exercise Data Package, Vertex delivers a Continuation Notice
to the JRC, the Option Deadline will be extended until the date that is [***]
days after Vertex’s receipt of a revised Option Exercise Data Package reflecting
the results of the Continuation Research as provided in Section 2.6.”

1.6 Amendment to Section 7.2. Section 7.2 of the Agreement is hereby deleted in
its entirety and replaced with the following:

 

  “7.2. Reserved.”

1.7 Amendment to Section 11.1. Section 11.1 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

  “11.1. Agreement Term; Expiration. This Agreement is effective as of the
Effective Date and, unless earlier terminated pursuant to the other provisions
of this ARTICLE 11, will continue in full force and effect until this Agreement
expires as follows:

 

  11.1.1. on a country-by-country and Product-by-Product basis, on the date of
expiration of (a) all payment obligations under this Agreement or any Joint
Development & Commercialization Agreement and (b) any payment obligations of
either Party with respect to Opt-Out Royalties (as defined in the applicable
Joint Development & Commercialization Agreement), in each case ((a) and (b)),
with respect to such Product in such country;

 

  11.1.2. in its entirety upon the expiration of (a) all payment obligations
under this Agreement or any Joint Development & Commercialization Agreement and
(b) any payment obligations of either Party with respect to Opt-Out Royalties
(as defined in the applicable Joint Development & Commercialization Agreement),
in each case ((a) and (b)), with respect to all Products in all countries
pursuant to Section 11.1.1; and

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  11.1.3. in its entirety upon expiration of all Options if Vertex has not
exercised any Option as provided in Section 4.1.1.”

1.8 Amendment to Section 13.5. Section 13.5 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

  “13.5. Notices. All notices which are required or permitted hereunder will be
in writing and sufficient if delivered personally, sent by nationally-recognized
overnight courier or sent by electronic mail, confirmation of receipt requested,
addressed as follows:

If to Vertex:

Vertex Pharmaceuticals Incorporated

Attn: Business Development

50 Northern Avenue

Boston, Massachusetts 02110

E-mail: phil_tinmouth@vrtx.com

with a copy to:

Vertex Pharmaceuticals Incorporated

Attn: Corporate Legal

50 Northern Avenue

Boston, Massachusetts 02110

E-mail: paige_goodwin@vrtx.com

and:

Ropes & Gray LLP

Attn: Marc A. Rubenstein

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199-3600

E-mail: marc.rubenstein@ropesgray.com

If to CRISPR:

CRISPR Therapeutics AG

Attn: Chief Executive Officer

Baarerstrasse 14

6300 Zug

Switzerland

E-mail: samarth.kulkarni@crisprtx.com

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

with a copy to:

Goodwin Proctor LLP

Attn: Christopher Denn

53 State Street

Boston, Massachusetts 02109

E-mail: cdenn@goodwinlaw.com

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. In addition,
each Party will deliver a courtesy copy to the other Party’s Alliance Manager
concurrently with such notice. Any such notice will be deemed to have been
given: (a) when delivered if personally delivered on a Business Day (or, if
delivered on a non-business day, then on the next Business Day); (b) on receipt
if sent by overnight courier; or (c) when confirmation of receipt is sent, if
sent by electronic mail. Any notices required or permitted under this Agreement
that are delivered by Vertex to CRISPR AG pursuant to this Section 13.5 shall be
deemed properly delivered hereunder to each of CRISPR UK, CRISPR AG, CRISPR Inc.
and Tracr.”

1.9 Amendment of Certain Cross-References.

(a) The reference to “this Section 8.1.3” in Section 8.1.2(d) is hereby deleted
and replaced with a reference to “this Section 8.1.2”.

(b) The reference to “Section 11.2.5 (Public Announcements; Publications)” in
Section 11.4.1(c) is hereby deleted.

(c) The reference to “Schedule 2.2” in Section 2.2 of Schedule G is hereby
deleted and replaced with a reference to “Schedule I”.

(d) The reference to “Schedule F” in Schedule I is hereby deleted and replaced
with a reference to “Schedule G”.

(e) The reference to “Schedule I” in Schedule L is hereby deleted and replaced
with a reference to “this Schedule L”.

ARTICLE 2

DESIGNATION OF [***] AS COLLABORATION TARGET

The Parties hereby agree that the [***] (“[***]”) is a Collaboration Target
under the Agreement, effective as of the Amendment Effective Date.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 3

DEEMED OPTION EXERCISE BY VERTEX

Notwithstanding anything to the contrary in the Agreement, the execution of the
JDCA by the Parties shall be deemed to constitute an exercise by Vertex of the
Option with respect to [***]. In accordance with Section 4.1.1 of the Agreement,
as amended by this Amendment, such Option exercise with respect to [***]

ARTICLE 4

REFERENCE TO AND EFFECT ON THE AGREEMENT

4.1 Reference to Agreement. Upon and after the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Agreement shall mean and be a reference to
the Agreement as modified and amended hereby.

4.2 Effectiveness of Amendment. Upon execution and delivery of this Amendment by
both Parties, the amendments set forth above shall be effective as of the
Amendment Effective Date. Except as specifically amended above, the Agreement is
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed and shall constitute the legal, valid, binding and
enforceable obligations of the Parties.

ARTICLE 5

MISCELLANEOUS

5.1 Governing Law. This Amendment, and all claims arising under or in connection
therewith, will be governed by and interpreted in accordance with the
substantive laws of The Commonwealth of Massachusetts, without regard to
conflict of law principles thereof.

5.2 Descriptive Headings. The descriptive headings of this Amendment are for
convenience only and will be of no force or effect in construing or interpreting
any of the provisions of this Amendment.

5.3 Counterparts. This Amendment may be executed in two counterparts, each of
which will be an original and both of which will constitute together the same
document. Counterparts may be signed and delivered by facsimile or digital
transmission (.pdf), each of which will be binding when received by the
applicable Party.

[Signature Page Follows]

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their representatives thereunto duly authorized as of the Amendment Effective
Date.

 

VERTEX PHARMACEUTICALS

INCORPORATED

    CRISPR THERAPEUTICS AG

By:   /s/ Ian Smith     By:   /s/ Rodger Novak Name:   Ian Smith     Name:  
Rodger Novak Title:   Executive Vice President, Chief Operating Officer    
Title:   President

VERTEX PHARMACEUTICALS (EUROPE) LIMITED     CRISPR THERAPEUTICS LIMITED

By:   /s/ Ian Smith     By:   /s/ Tyler Dylan-Hyde Name:   Ian Smith     Name:  
Tyler Dylan-Hyde Title:   Director     Title:   Director and Chief Legal Officer

    CRISPR THERAPEUTICS, INC.

      By:  

/s/ Rodger Novak

      Name:  

Rodger Novak

      Title:   President

    TRACR HEMATOLOGY LTD.

      By:   /s/ Tyler Dylan-Hyde       Name:   Tyler Dylan-Hyde       Title:  
Director

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.